Citation Nr: 1818964	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right hip or sacroiliac joint disability, as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for left hip or sacroiliac joint disability, as secondary to service-connected bilateral knee disability.

 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2016 rating decision of a VA Regional Office (RO).

The Veteran requested a Board videoconference hearing, which was scheduled for March 2018.  See August 2016 Substantive Appeal; February 2018 Notification Letter.  In a March 2018 written statement, the Veteran indicated that he was unable to attend the scheduled hearing and requested that the Board proceed to adjudication without a hearing.  The hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2017).

To encompass any diagnosed disabilities, the Board has expanded the claims, as reflected on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip or sacroiliac joint disabilities, asserting that such disabilities are related to his service-connected bilateral knee disabilities.

The Veteran underwent VA examination in April 2016 in relation to his claims.  The April 2016 VA examiner's findings as to current diagnoses are at best, unclear.  Indeed, the VA examiner reported on the one hand that imaging studies of the hip showed bilateral degenerative or traumatic arthritis in the hips, but then later in the report, the examiner noted that there was insufficient evidence of a hip condition.  The examiner specified that the Veteran had only degenerative arthritis of the sacroiliac joint bilaterally and explained that the sacroiliac joint is not part of the hip.  Notably however, prior VA treatment records also noted mild to moderate degenerative changes of the acetabulum bilaterally.  See July 2014 VA Treatment Record.  The VA examiner did not address the Veteran's prior showing of bilateral degenerative changes of the acetabulum.  

With respect to a nexus opinion, the VA examiner ultimately found that the Veteran's bilateral arthritis of the sacroiliac joint is less likely than not the result of the Veteran's bilateral knee disabilities, as medical literature suggests no correlation between sacroiliac arthritis and knee arthritis without other factors present such as leg length discrepancy.  The literature cited by the VA examiner notes that uneven strides may be a cause of sacroiliac joint pain.  However, the VA examiner did not note whether testing was appropriate to determine whether the Veteran experienced leg length discrepancy.  Moreover, the VA examiner did not address the notations in the Veteran's medical record regarding a limp or antalgic gait due to his knee disabilities, including a VA treatment record noting that the Veteran's antalgic gait may be the cause of his hip pain, and the Veteran's reports of hip pain following knee pain.  See September 2011 VA Knee Examination Report (noting that the Veteran had a mild limp favoring his right lower extremity when he was not wearing his knee brace); April 2011 Board Hearing Transcript (Veteran's testimony that he started feeling pain in his hips following pain in his knees); June 2015 VA Treatment Record (indicating that the Veteran's altered gait due to knee pain may have caused pain in hips); and August 2016 VA Treatment Record (noting the Veteran's right knee was worse than his left resulting in a mild antalgic gait).  The VA examiner also did not opine as to whether the Veteran's bilateral knee disabilities aggravated the Veteran's bilateral arthritis of the sacroiliac joint.  In light of these deficiencies, remand is appropriate in order to obtain additional VA medical opinion.  

While the matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any additional records from Kaiser and any VA treatment records from August 2016 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38  C.F.R. § 20.900(c). Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify as relevant to his claims, to include any additional records from Kaiser.

2.  Obtain any additional VA treatment records, to include VA treatment records from August 2016 to the present. 

3.  Schedule the Veteran for a VA examination to determine the nature of the Veteran's hip and/or sacroiliac joint disorders and whether such disorders are secondary to his  service-connected bilateral knee disabilities.  The examiner should review the Veteran's electronic claims file in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner should identify all left and right hip or sacroiliac joint disorders found to be present at any time since January 2016.

For each disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: (a) was caused by the Veteran's service-connected bilateral knee disabilities; or (b) was aggravated by the Veteran's service-connected bilateral knee disabilities.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the September 2011 VA knee examiner's notation that the Veteran had a mild limp favoring his right lower extremity when he was not wearing his knee brace, the Veteran's April 2011 Board hearing testimony that he started feeling pain in his hips following pain in his knees, the June 2015 VA treatment record indicating that the Veteran's altered gait due to knee pain may have caused pain in hips, and the August 2016 VA treatment record noting the Veteran's right knee was worse than his left resulting in a mild antalgic gait.

The examiner should set forth the complete rationale for all opinions.  

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

